Citation Nr: 0620898	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to August 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004 the 
veteran requested a Travel Board hearing; he withdrew the 
request by a January 2005 letter.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.

2.  The veteran is not shown to have been exposed to a 
verified stressor event in service; when PTSD has been 
diagnosed, it was diagnosed based on unverified non-combat 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters in November 2002 (prior to the RO's initial 
adjudication of the instant claim) and March 2003 explained 
what the evidence must show to substantiate the claim, and 
informed the veteran of his and VA's responsibilities in 
claims development.  The December 2002 and April 2003 rating 
decisions, and an April 2004 statement of the case (SOC) 
explained what the evidence showed and why the claim was 
denied, and provided the text of applicable regulations, 
including those pertaining to the VCAA (and specifically that 
the veteran should be advised to submit any evidence in his 
possession pertaining to the claim).  The claim was 
readjudicated following notice in the supplemental SOC in 
October 2004.  Although complete notice was not provided 
prior to the initial adjudication of the claim, the veteran 
has had ample opportunity to respond and supplement the 
record and to participate in the adjudicatory process after 
all notice was given.  He is not prejudiced by any notice 
timing defect.  As the decision below denies service 
connection for PTSD, whether or not the veteran received 
notice regarding the evaluation of such disability or the 
effective date of an award is a moot point.  He is not 
prejudiced by lack of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (although the RO sent the 
veteran a Dingess letter in May 2006).  Finally, neither the 
veteran nor his representative alleges that notice in this 
case was less than adequate or that the veteran is prejudiced 
by virtue of a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, VA treatment records, and a private 
treatment report.  Letters in March 2003 and August 2004 
specifically requested that he submit specific details 
regarding his alleged stressor events including dates and 
names, his role in any incidents, etc.  He has not identified 
any pertinent records that remain outstanding.  VA's duty to 
assist is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

B.		Factual Background

On service entrance examination, the veteran gave a history 
of occasional depression and nervousness.  Service personnel 
records show the veteran served as a maintenance record clerk 
with service in Vietnam from May 1967 to August 1967.  There 
is no indication that he served in combat.  Service medical 
records do not show any complaints, symptoms, diagnosis, or 
treatment pertaining to a psychiatric disorder.  On service 
separation examination, he noted a history of nervous 
trouble; psychiatric clinical evaluation was normal.

VA treatment records from May 2000 to September 2000 do not 
show a diagnosis of PTSD.  The veteran reported during a 
mental health clinic visit in June 2000 that he saw a 
psychiatrist while in the military because he was rebellious.  
He also related that in service he was trained for office 
work, spent only 6 months in Vietnam, and was not involved in 
combat (although he did see wounded in a hospital and had 
friends who were killed).  On September 2000 
neuropsychological assessment it was noted that the veteran 
reported that while in service he was briefly under the care 
of a psychiatrist after he jumped out of a window on a second 
floor building because he did not want to deal with his 
sergeant or the Army.  Based on the testing and reported 
behavior, the psychologist opined that the veteran met DMS-IV 
criteria for Attention Deficit Hyperactivity Disorder (ADHD), 
combined type, but not those for an anxiety disorder.

In his October 2002 claim seeking service connection for 
PTSD, the veteran indicated that he was receiving PTSD 
counseling from K.M., Ph.D.

An October 2002 psycho/social assessment from Dr. K.M. notes 
the veteran has intermittent explosive disorder, sleep 
problems and difficulty getting along with others.  The 
diagnosis was ADHD, combined type.

In a December 2002 letter, the veteran listed various general 
stressors, including mortar attacks on his camp (one such 
attack occurring when he was walking to a shower with tents 
and buildings blowing up all around him), being shot at while 
on night guard duty, unpleasant body counts, and wounded and 
dead being brought in by helicopter on a daily basis.

An October 2002 VA treatment report notes that the veteran is 
in therapy for PTSD.  The veteran reported his PTSD symptoms 
as including; remembers poor reception on return from 
Vietnam, head chatter from every direction, gets anxious 
hearing sounds from other cars as if they are bullets flying, 
and nightmares when he wakes up swinging his arms.  The 
impression was anxiety disorder not otherwise specified, 
likely PTSD.  An October 2003 VA treatment report notes 
similar symptoms, the impression was PTSD.

VA inpatient records from July to August 2004 note the 
veteran as having chronic PTSD.  On July 2004 admission it 
was noted that what was traumatic for him was the noise and 
shooting in Vietnam.  He described seeing helicopters 
unloading injured and dead.  He related that he jumped out of 
a second story window to avoid conflict with his sergeant, 
resulting in psychiatric hospitalization.

In an undated statement the veteran's friend states that the 
veteran has psychological issues.

C.		Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.		Analysis
 
Postservice medical evidence shows that the veteran has had 
PTSD diagnosed.  However, that of itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible evidence that a stressor event in 
service actually occurred.  38 C.F.R. § 3.304(f).  Since it 
is not shown that the veteran engaged in combat, there must 
be corroborative supporting evidence that the alleged 
stressor event in service actually occurred.  See Cohen, 10 
Vet. App. at 128.

The veteran has reported various stressor events, including 
being shot at while on night guard duty, being caught in a 
mortar attack while walking to a shower and witnessing tents 
and buildings blown up all around him, and seeing the dead 
and injured being brought in daily by helicopters.  The 
deaths of soldiers, mortar attacks, and military tents and 
buildings blown up are all potentially verifiable events.  

As was noted above, the RO fulfilled its initial duty to 
assist the veteran by requesting that he provide detailed 
information including dates and names, concerning his alleged 
stressors in order that an attempt at verification could be 
made.  However, he did not provide such detailed information 
which would allow verification.  The information he has 
provided concerning the occurrence of these stressor events 
is simply too vague to permit verification and the record 
does not otherwise contain corroborative evidence.  

While the record contains diagnoses of PTSD, these are based 
on stressor events that are not confirmed.  Without credible 
evidence of an in-service stressor, a diagnosis of PTSD of 
itself is insufficient to establish that the PTSD is service 
related.  The veteran's own statements and contentions that 
he has PTSD due to traumatic events in service are not 
competent evidence.  As a layperson, he lacks the requisite 
training to provide a competent opinion regarding medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Without evidence of a verified/verifiable stressor event in 
service, and without a diagnosis of PTSD based on a verified 
event in service, the preponderance of the evidence is 
against this claim and it must be denied.

 
ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


